Title: To George Washington from the Pennsylvania Council of Safety, 18 December 1776
From: Pennsylvania Council of Safety
To: Washington, George

 

In Council of Safety Philadelphia 18th [December] 1776
Sir

We have to acknowledge the receipt of your Excellencys favour of the 16th & 17th instant, and shall be attentive to the subjects recommended.
Yesterday Captain John Rice commander of a Look out Vessel which we Stationed at Cape May arrived here from his Station and informs us that Five of the Enemys Ships with three Tenders are in our Capes, The Roebuck and Fowey are of the number, the names & force of the others we are ignorant of—We presume they do not intend up our River unless General How’s future movements should encourage them.
We have sent a quantity of old Cloathing by the bearer which may be of some use to such of our fellow Countrymen who are in the Army and are necessitous for want of suitable covering at this inclement season of the year. We requ[e]st your Excellency will give orders to have them distributed to such as most want them particularly to the Southern troops who we are informed are in great Need. By order of the Council I have the Honor to be Your Excellencys Most obedient Servant

Davd Rittenhouse V. President

